Appeal from a decision of the Workers’ Compensation Board, filed March 5, 1992, which ruled that the State Insurance Fund was liable for the payment of compensation benefits to claimant.
Claimant was injured in connection with his employment at DRI, Ltd. A hearing was held to determine whether the State Insurance Fund had effectively canceled its workers’ compensation insurance policy prior to the injury. Testimony indicated that one policy was issued covering BDS Industries, Inc., GET Truck Sales and Service, Inc. and DRI, and that one cancellation notice, listing all three businesses, was sent to BDS. The Workers’ Compensation Board found that by failing to send a separate cancellation notice to DRI, the Fund had failed to comply with the cancellation provisions of Workers’ Compensation Law § 54 (5) and the policy remained in effect.
Coverage is deemed to continue absent strict compliance with the statutory requirements of Workers’ Compensation Law § 54 (5) (see, Matter of Sullivan v Zerwick Food Corp., 97 AD2d 584). The statute required service of a notice of cancellation upon the employer and addressed to the employer. Here, the Fund admittedly did not serve DRI with a notice of cancellation addressed to it and therefore did not properly cancel the policy (see, Matter of D’Esposito v Luftek, WCB No. 0812-0771; see also, Matter of Caldas v 86 Alda Rest., 167 AD2d 594). The subsequent amendment of Workers’ Compensation Law § 54 (5) to allow an employer to designate one entity to receive notice on behalf of multiple entities insured under the same policy does not change this result. Even if we were to find the amendment retroactively effective, there is no indication that any such designation was made in this case.
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.